BOWEN W. SIMMONS, Retired Circuit Judge.
Appellant, a minor, was indicted for assault with intent to murder Randall Hall.
He applied for and was granted the benefits of Youthful Offender Treatment under the laws of Alabama.
Upon arraignment defendant entered a plea of not guilty and not guilty by reason of insanity. The trial court after hearing the evidence entered a judgment of guilt and sentenced defendant to thirteen months imprisonment.
Defendant offered considerable evidence of his mental instability all of which the court considered and decided that the evidence was insufficient to establish this plea of insanity, the burden being on defendant. Title 15, Section 422, Recompiled Code 1958. One question and answer indicating defendant knew right from wrong is as follows:
“Q. Do you know it’s wrong to take a gun and shoot someone?
“A. Yes, sir.”
The trial judge, sitting without aid of a jury, heard the witness, observed his demeanor on the stand, weighed his mental reflexes to questions, and was in position to judge his mental operations, whereas this court does not have such advantages. We will not disturb the court’s judgment.
We might say that the provocation arose over an accusation by defendant or a suspicion that one of the two persons he shot (one of them being this victim) got his pocketbook.
The judgment of conviction is affirmed.
The foregoing opinion was prepared by the Honorable BOWEN W. SIMMONS, Retired Circuit Judge, serving as a judge of this Court under § 2 of Act No. 288, July 7, 1945, as amended; his opinion is hereby adopted as that of the Court.
AFFIRMED.
All the Judges concur.